Citation Nr: 9906897	
Decision Date: 03/15/99    Archive Date: 03/24/99

DOCKET NO.  95-34 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran had active service from May 1952 to December 
1953.

Subsequent to a decision by the Board of Veterans' Appeals 
(Board) in April 1998 that adjudicated the veteran's claim of 
whether new and material evidence had been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder, the RO discovered a second claims folder 
assigned to the veteran under her Social Security number, as 
opposed to the folder the Board had considered in reaching 
its April 1998 decision, which was identified by her C 
number.  Therefore, in a September 1998 decision, the Board 
vacated its April 1998 decision.


REMAND

In December 1998, the Board received notification from the 
veteran requesting a Travel Board hearing.  Accordingly, this 
case is REMANDED to the RO for the following action:

The RO should schedule the veteran for a 
hearing before the Board.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran is free to submit additional evidence 
and argument while the case is in remand status.  See Quarles 
v. Derwinski, 3 Vet. App. 129, 141 (1992). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).




- 3 -


